Order unanimously affirmed with leave, however, to the relator father, at the expiration of a period of six months, to apply for a modification of the visitation rights allowed by the order appealed from, should there be an abuse of such rights. In view of the fact that this child has been with the grandmother and aunt for the major portion of the child’s life, it would be unwise in the child’s best interest to have custody transferred too abruptly or too completely. Settle order on notice. Present — Cohn, J. P., Breitel, Bastow. Botein and Bergan, JJ.